Citation Nr: 1227185	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968. He died on April [redacted], 2005. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The appellant was afforded a personal hearing before the undersigned at the Las Vegas Veterans Assistance Office in February 2008.  A transcript is associated with the claims file.

In July 2008, the Board requested an opinion from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2011). An IME opinion was received in September 2008 and incorporated into the record. The appellant and her representative were provided copies of the IME opinion and provided a period of 60-days to respond. In October 2008, the appellant responded that she had no additional evidence to submit.

In March 2009, the Board considered the claims for service connection for cause of death as well as the claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of Title 38, United States Code, Section 1151. The cause of death claim was denied as explained below and the claim for DIC benefits under § 1151 was remanded for further development.  Following development of the 1151 claim, in a decision dated in June 2011, the Board granted the claim for entitlement to DIC benefits under § 1151.  

As noted above, the claim for the cause of the Veteran's death was denied by the Board in March 2009.  The decision was appeal to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, and contemporaneous to the Board's June 2011 decision that granted DIC benefits under § 1151, the Court issued a Memorandum Decision in June 2011 that vacated the Board's March 2009 decision, and remanded the issue of service connection for cause of death for further explanation of its analysis of the IME report in relation to 38 C.F.R. § 3.312 (c) (3) and (4).  The Court indicated that if the IME report was insufficient, that another medical opinion should be obtained.  

Although, as explained below, the IME was sufficient, to the extent that the Court and/or the appellant found the IME confusing, the Board sought an outside medical opinion (OMO) regarding the cause of the Veteran's death, in February 2012.  The opinion was received by the Board in April 2012 and incorporated into the record. The appellant and her representative were provided copies of the OMO and provided a period of 60-days to respond.  

In May 2012, the appellant responded requesting that VA make a payment regarding her allowance of DIC benefits by the Board in June 2011.  As the appellant has not indicated that there was any objection to the April 2012 OMO, no further development is required and claim is ready for further disposition. 

The Board emphasizes that the claim for service connection for cause of death was not rendered moot by the June 2011 allowance of benefits under 38 U.S.C.A. § 1151.  Specifically, if the Veteran's cause of death was also service-connected, the appellant could receive Chapter 23 burial benefits in excess of what she has already received.  Chapter 23 burial benefits would not otherwise be available.  See Mintz v. Brown, 6 Vet.App. 277 (1994) ("a claimant receiving a favorable ruling of "as if" service connection under [38 U.S.C.A. § 1151] would be entitled to any applicable benefits under chapters 11 or 13. However, such a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1500 under 38 U.S.C. § 2307, unless service connection is established under a statutory provision other than 38 U.S.C. § 1151. Simply stated, a determination of "as if" service connection under 38 U.S.C. § 1151 may create entitlement to benefits under chapters 11 and 13, but not to benefits under chapter 23.").  Based on the foregoing, the appellant's claim for the Veteran's cause of death was still active and was not rendered moot by the allowance of benefits under 38 U.S.C.A. § 1151.  As such, the Board will decide the issue herein.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005; the death certificate lists the immediate cause of death as acute hepatic infarction, due to or as a consequence of hepatic artery occlusion. Other significant conditions contributing to his death, but not resulting in the underlying cause of death include small cell carcinoma, renal failure, and bacteremia.

2.  At the time of the Veteran's death, service connection had been established for post-traumatic stress disorder (PTSD), evaluated as 100 percent disabling; Type II diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the feet, evaluated as 10 percent disabling per foot; and erectile dysfunction, evaluated as noncompensable.

3.  The competent evidence does not establish that a service- connected disability was either the principal or a contributory cause of the Veteran's death.




CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, in Hupp v. Nicholson, 21 Vet App 342 (2007) the Court expanded the VCAA notice requirements for a DIC claim.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime. The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  A review of the claims file reveals that, in light of the Hupp decision, the June 2005 and July 2005 VCAA notification letters sent to the appellant are insufficient.

In this case, the appellant was sent letters dated in June 2005 and July 2005 from the agency of original jurisdiction (AOJ) that informed her of what evidence was required to substantiate a claim of entitlement to service connection for the cause of the Veteran's death.  These letters also informed her of her and VA's respective duties for obtaining evidence.  However, contrary to the Hupp requirements, she was not informed of the disabilities for which service connection had been established during the Veteran's lifetime.  Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, the Board finds that any defect was cured by actual knowledge on the part of the claimant of what was needed to substantiate the claim and that further development with regard to VA's duty to notify under VCAA would serve no useful purpose.  The appellant's argument for service connection for the cause of the Veteran's death centers around the assertion that his disabilities contributed his or hastened his death.  Actual knowledge of the missing Hupp notice elements is clearly shown.  Indeed, the June 2011 Court memorandum decision did not address any notice failures. 

Regarding the remaining VCAA notice requirements, the appellant was notified via the June 2005 and July 2005 letters regarding the criteria for establishing service connection for the Veteran's cause of death, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  The letters were sent prior to the initial rating decision.  As such, there was no defect with respect to timing of the VCAA notice. The Board acknowledges that the letters did not discuss the law pertaining to the assignment of an effective date in compliance with Dingess/Hartman.  The Board finds that this omission was not prejudicial because the preponderance of the evidence is against the claim adjudicated on the merits herein, and no effective date will be assigned. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, i.e., the RO, the Board must consider whether the claimant has been prejudiced thereby). See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate where there is no possibility of any benefit flowing to the claimant).  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of pertinent records and providing a medical opinion when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and December 2005 VA medical opinion as well as a September 2008 independent medical expert (IME) opinion and an April 2012 outside medical opinion (OMO) with the claims file.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board finds that the December 2005 VA medical opinion, the September 2008 IME, and the April 2012 OMO were all adequate as the examiners considered the facts surrounding the Veteran's death, his service-connected diabetes, and rendered opinions that were supported by rationale.  The IME and OMO were provided by experts in endocrinology.  Moreover, the December 2005 VA physician's opinion was based on his review of the specific facts of the case, discussion with the Chief of Oncology, and the fact that there was no medical research demonstrating a relationship between liver cancer and diabetes mellitus.  The April 2012 OMO was based on the physician's expertise in the field, a review of the specific facts of the case, and the fact that there was no evidence linking the liver cancer to the diabetes mellitus or any organ damage caused by the diabetes mellitus.  All the opinions were supported by rationale.  The Board thereby finds they are adequate reports upon which to base a decision. 

The Board acknowledges that the September 2008 IME suggested that the Veteran's service-connected diabetes may have hastened his death by a matter of days.  However, the IME's overall opinion was negative regarding a connection between the Veteran's death and his service-connected disability.  The IME provided rationale for the overall negative opinion.  Additionally, to the extent that the opinion may have been misleading or insufficient, the Board obtained the April 2012 OMO to provide further clarification as to whether the Veteran's death was caused, hastened, or accelerated by the service-connected diabetes.  The April 2012 OMO was provided by endocrinologist who reviewed the file and facts surrounding the Veteran's death and set forth clear conclusions with supporting rationale.  As the opinions were rendered by experts in the field upon review of the facts of the case, and provided rationale for their opinions, the Board finds that the opinions are adequate reports upon which to base a decision. 

The Board also acknowledges that the VA physician, IME, and OMO primarily addressed whether the Veteran's service-connected disability caused, hastened, or accelerated his death and not whether his liver cancer was directly related to service.  The Board finds that the opinions are adequate and a remand for another opinion is not necessary as there is no indication that the Veteran's liver cancer was related directly to service.  Specifically, the Veteran's service treatment records are negative for evidence that the Veteran was treated for a liver disability, including renal failure or other liver disease, nor did he have any related complaints during his military service.  His August 1968 separation examination was normal.  Furthermore, the medical evidence of record indicates that his liver disease was first manifested many years after his service in the military ended.  Moreover, appellant does not contend that the Veteran's liver disease was related to service.  For all of these reasons, the need for a remand for further explanation on this point has not been raised.     
 
Next, the appellant was afforded the opportunity to testify before a Decision Review Officer (DRO) in July 2006 as well as before the Board in February 2008.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the DRO or Veteran's law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and the undersigned essentially elicited testimony necessary to determine the nature of the appellant's claim regarding the Veteran's cause of death.  In addition, the DRO and the  undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Significantly, the June 2011 Court memorandum decision did not address any deficiencies with respect to either the DRO hearing or the hearing before the Board. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for the Cause of the Veteran's Death

In the present case, the appellant argues that the Veteran's service-connected diabetes mellitus contributed to the cause of his death in that it hastened or accelerated his death.

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic conditions will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4).

At the time of his death, the Veteran was service-connected for post-traumatic stress disorder (PTSD), Type II diabetes mellitus, peripheral neuropathy of the feet, and erectile dysfunction.  The Veteran's death certificate shows that he died on April [redacted], 2005 due to acute hepatic infarction, due to or as a consequence of hepatic artery occlusion.  Other significant conditions contributing to his death, but not resulting in the underlying cause of death include small cell carcinoma, renal failure, and bacteremia.

As an initial matter, the Board finds that service connection for the listed cause of death, liver failure, is not warranted.  The Veteran's service treatment records are negative for evidence that the Veteran was treated for a liver disability, including renal failure or other liver disease, nor did he have any related complaints during his military service.  The Board also points out that the Veteran's August 1968 separation examination was normal.  Furthermore, the medical evidence of record indicates that the Veteran's liver disease was first manifested many years after his service in the military ended.  There is also no evidence demonstrating that the Veteran's liver cancer was caused or aggravated by his diabetes mellitus.  The December 2005 VA physician discussed that there was no medical research indicating a relationship between liver cancer and diabetes mellitus.  Both the December 2005 VA physician and the April 2012 OMO indicated that there was no relationship between the Veteran's liver cancer and his service-connected diabetes mellitus.  Indeed, the appellant does not claim that the Veteran's liver cancer was caused by service or his service-connected disabilities. 

The remaining question is whether the Veteran's service-connected diabetes mellitus caused, contributed to, or hastened his death.  For the following reasons, the Board finds that it did not. 

      a.  Factual Background

First, a review of the factual background is necessary.  Treatment records from Massachusetts General Hospital indicate that the Veteran was status-post orthotopic liver transplant in 2000 for cryptogenic cirrhosis and hepatocellular carcinoma.  Treatment records indicate a complicated recovery, with additional surgical procedures required and continued coumadin/warfarin therapy for liver disease.

In March 2005, the Veteran sought treatment at the Las Vegas VA Medical Center (VAMC) for a mass of the left axilla; an ultrasound was recommended.  On April 1, 2005, the Veteran was admitted for poor control of his diabetes mellitus; he was severely hypoglycemic and was admitted for management of his diabetes mellitus and decreased renal function, as well as to investigate the left axillary mass and right pleural effusion/infiltrate.  The assessment upon admission was hyperglycemia, due to poor diabetic control, complicated by volume depletion; right lower lobe atelectasis and subpulmonic effusion; excessive anticoagulation; left axillary mass; and poorly controlled hypertension.

According to the VAMC discharge summary, during the Veteran's hospitalization, his liver enzymes continued to rise, despite holding his warfarin therapy, and multiple blood and urine cultures were negative.  His renal function showed some improvement, but he developed ascites and peripheral edema.  An ultrasound of hepatic circulation on April 4th showed poor flow in the portal vein suggestive of evolving thrombosis or stricture and, upon consultation with the Veteran, his wife, and the physicians at Massachusetts General Hospital, a transfer to Massachusetts General Hospital was recommended. VAMC treatment notes indicate that the transfer was initially planned for April 5, 2005, but was delayed until April 6, 2005 due to issues arranging payment for transfer with Massachusetts General Hospital.

On April 6, 2005, the Veteran was transferred to Massachusetts General Hospital's Liver Transplant Unit for care.  Records from his treatment indicate that the Veteran's hepatic function continued to worsen and he was found to have profound acidemia and declining renal function subsequent to admission.  Liver biopsy showed metastatic neuroendocrine carcinoma and left axillary FNA showed tumor cells consistent with a high-grade neuroendocrine tumor.  Liver MRI showed possible hepatic artery occlusion, nonocclusive thrombus in the superior mesenteric vein and markedly heterogenous enhancement of the liver.  He was placed on antibiotics for a concern of sepsis, but dialysis was not required.  The transplant service discussed the Veteran's poor prognosis due to multiple organ failure and likely malignancy of his lymphadenopathy, and he was determined not to be a candidate for treatment.  Diagnoses were fulminant hepatic failure, anuric renal failure, and metastatic neuroendocrine carcinoma.  In May 2005, L. G., M.D. provided a letter indicating that the Veteran had a history of orthoptic liver transplant for cryptogenic cirrhosis and hepatic cellular carcinoma, with complications of thrombosed portal vein, and a history of splenectomy, hypertension, gastroesophageal reflux disease (GERD), gout, PTSD, carcinoma, and diabetes mellitus. 

Dr. G noted that, upon admission to Massachusetts General Hospital in April 2005, the Veteran was hypotensive and that he developed renal failure, metabolic acidosis, and glucose abnormalities.  Dr. G also noted that sepsis was considered a likely contributor to the Veteran's death, and opined that the Veteran's immunosuppression and diabetes mellitus may have predisposed him to this problem. [Emphasis added].  

In December 2005, a VA physician was asked to opine as to whether the Veteran's service-connected disorders contributed to his terminal disease and cause of death.  The Veteran's claims file was reviewed and the Veteran's case was discussed with the Chief of Oncology.  The VA physician found that the Veteran's metastatic neuroendocrine carcinoma was not related to the Veteran's diabetes mellitus.  The VA physician further found that, while diabetes mellitus can cause renal failure, the Veteran's renal failure was not related to his diabetes mellitus, because it was acute and related to his liver failure, as it was hepato-renal failure due to his metastatic cancer.  The VA physician also noted that there is no medical research demonstrating a relationship between liver cancer and diabetes mellitus.

The Board referred the appellant's claim to an independent medical expert (IME) for an opinion, which was obtained in September 2008.  According to the IME report, the Veteran's service-connected diabetes mellitus likely hastened the Veteran's death by mere days, as the Veteran's diabetes was not the cause of the Veteran's death or his acute renal failure.  The IME explained that the Veteran would not have survived the multi-organ failure and other events surrounding his death even if his blood sugars were better controlled.  The IME also explained that the Veteran's fulminant hepatic failure, which lead to hepato-renal syndrome, may have been complicated by his immunosuppressant medications (from his 2000 transplant) and his diabetes, but that all of these factors, even if they were contributory, would not likely have changed the inevitability of the Veteran's death.  Likewise, the IME noted that hypoglycemia may increase the risk of infection, but did not find that the Veteran's potentially reduced capacity for resisting the effects of sepsis was causally related to his death.

Additionally, the outside medical opinion (OMO) received in April 2012 resulted in a conclusion that there was no good evidence linking the Veteran's service-connected diabetes mellitus or organ damage resulting from diabetes mellitus to his proximate causes of death and that the presence or absence of diabetes would not have influenced the Veteran's clinical course or the cause or timing of his demise. 

The OMO explained that the Veteran's diabetes mellitus did not affect function of a vital organ and did not contribute significantly to acute renal failure or hepatic failure.  The OMO went on to explain that while diabetes mellitus may be associated with hepatic dysfunction, the Veteran's chronic and acute liver failure was due to thrombosis.  Further, the OMO noted while diabetes mellitus may be associated with renal failure, the Veteran had acute renal failure which would have occurred regardless of his history of diabetes.  Additionally, the OMO explained that sepsis contributed to the Veteran's demise and acknowledged that diabetes results in some decrease in immune function but of itself is not a cause of sepsis or overwhelming infection.  The OMO opined that the Veteran likely would have had sepsis regardless of his history of diabetes mellitus.  The OMO also observed that the Veteran had been on chronic, low-dose prednisone to prevent rejection of his liver transplant and that the chronic prednisone dose may have contributed more significantly to immunosuppression than diabetes mellitus. The OMO also noted that the Veteran developed metastatic, undifferentiated neuroendocrine malignancy (small cell carcinoma) that was not related to diabetes mellitus or organ damage resulting from diabetes. The OMO concluded that there was no good evidence linking the Veteran's service-connected diabetes mellitus or organ damage resulting from diabetes mellitus to his proximate causes of death and that the presence or absence of diabetes would not have influenced the Veteran's clinical course or the cause or timing of his demise. 
	
      b.  Analysis

Based on the competent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

First, the December 2005 VA medical opinion indicates that the Veteran's death due to metastatic neuroendocrine carcinoma was unrelated to the Veteran's diabetes mellitus.  The VA examiner opined that, while diabetes mellitus can cause renal failure, the Veteran's renal failure was actually hepato-renal failure related to his liver cancer.  The VA examiner also noted that the Veteran's diabetes mellitus had no relationship to his liver cancer.  The IME contained similar negative findings.

The appellant does not contend otherwise. She does not believe that there was any direct causal relationship between the diabetes mellitus and his liver cancer/disability.  Transcript at 3.  She has also made no allegation that the Veteran's liver cancer/disability, acute hepatic infarction, hepatic artery occlusion had its onset in service or is otherwise etiologically related to his service.  Rather, she argues that the Veteran's diabetes mellitus contributed to the cause of his death.  She specifically contends that his diabetes mellitus hastened/accelerated his death.

As to the question of whether a service connected disability (diabetes mellitus) contributed to the Veteran's death, Dr. G opined that the Veteran's immunosuppression drugs and diabetes mellitus may have predisposed the Veteran to sepsis, which was listed on the Veteran's death certificate as a significant condition contributing to his death.  The statement from Dr. G failed to provide a rationale or any competent medical evidence to support his opinion.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the Veteran's disorder).  See also Stegman v. Derwinski, 3 Vet. App. 228 (1992), in which the Court held that evidence favorable to the Veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection.  Because the Board finds Dr. G.'s opinion to be nothing more than speculation as to a possible contribution to death, the Board finds the May 2005 opinion has little probative value.  

The Board acknowledges the September 2008 IME indication that the Veteran's death was hastened by a matter of days by his diabetes mellitus, however, the remainder of the IME report clarified that the Veteran's diabetes mellitus did not contribute to his death.  Specifically, the IME concluded that, even if the Veteran was materially less capable of resisting the effects of sepsis, which could have been caused by the diabetes mellitus, the Veteran's death from acute hepatic infarction due to hepatic artery occlusion was so overwhelming as to render the issue of sepsis irrelevant.  The IME found that the Veteran's multi-system organ failure and death from hepatic infarction due to hepatic artery occlusion was inevitable and would have occurred regardless of the Veteran's diabetes mellitus treatment and sepsis susceptibility.  Viewing the IME's report in its entirety, the ultimate conclusion does not support a finding of contribution to the cause of death by the Veteran's service-connected diabetes mellitus.  

To the extent that there was any confusion about the IME's notation that diabetes mellitus may have hastened the Veteran's death by a matter of days, the April 2012 OMO clarified that the timing of the Veteran's death was not affected by the presence or absence of diabetes mellitus.  The OMO plainly stated that it was unlikely that the Veteran's diabetes mellitus caused, hastened, or accelerated his death.  And, moreover, that it was unlikely that the Veteran's diabetes mellitus, or organ damage resulting from diabetes mellitus had a material influence in accelerating death.  The OMO was based on the author's expertise in the field of endocrinology as well as a review of the claims file and the Veteran's medical history and events surrounding his death.  The Board places a high probative value on the April 2012 OMO. 

As noted above, 38 C.F.R. § 3.312(c)(3), (4) governs situations such as the case at present where there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions.  Under 38 C.F.R. § 3.312(c) (4), even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  As such, the Board has considered whether the Veteran's diabetes mellitus was of such severity to have a material influence on his death.  The Board observes that the regulation indicates that it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  Here, the April 2012 OMO clearly indicated that the Veteran's diabetes mellitus did not affect a vital organ but rather that the Veteran's renal failure was acute and would have occurred regardless of his history of diabetes.  Further, the OMO opined that even though diabetes results in some decrease in immune function it is not in itself a cause of sepsis or overwhelming infection.  In fact, the OMO opined that the Veteran's prednisone treatment for his liver transplant may have suppressed his immune system more than the diabetes. 

Based on the foregoing, although the Board acknowledges that diabetes mellitus is a progressive disability, the preponderance of the evidence supports a finding that the diabetes mellitus was not so severe that it caused, contributed to, or hastened the Veteran's death and that his death was caused, contributed to, or hastened by non-service connected factors.  The Board therefore finds that service connection for the cause of death of the Veteran is not warranted.

Consideration has been given to the opinions provided by Dr. G. and the appellant. The appellant (a registered nurse) has a medical background that would make her competent to render a medical opinion.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The opinion provided by Dr. G. has been found to have limited probative value because of its speculative nature and lack of rationale.  However, the IME report was provided by a professor of endocrinology and diabetes.  The IME report contained a detailed rationale and explanation for the ultimately negative opinion that was provided, and the Board affords it a high probative value.  Additionally, the OMO clarified any doubt that the Court or the appellant believes may have been raised by the IME report.  The Board affords the OMO a high probative value as it was rendered by an endocrinologist and provided rationale and a thorough explanation for the conclusion.  There is no evidence that the appellant has the same level of medical expertise as the IME or OMO.  Like Dr. G., the appellant did not provide the same level of explanation as the IME or OMO.

Even if the Board afforded no weight to the IME, the OMO outweighs the opinions of Dr. G. and the appellant.  Thus, the preponderance of the evidence is against the finding that Veteran's death was attributable to his service in the military, to include a service connected disability.  In conclusion, the competent evidence of record fails to establish service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


